EXHIBIT 5
Evaluation of Champion Petfoods USA, Inc. and Champion
                 Petfoods LP for Safety




                     Prepared for:
                   Rebecca Peterson


                           By:
      Dr. Gary Pusillo, BS, MS, PhD, PAS, ACAN,
                  Full Member AAFS




                  2017 230th Street
               Marshalltown, IA 50158


                    April 5, 2019


                                                         1
                     CONFIDENTIAL
                                                                               2017 230th ST.
                                                                       Marshalltown, IA 50158
                                                                        Phone: (641) 752-3064
                                                                          Fax: (641) 752-4039
                                                                      gpusillo@intiservice.com
                                                                     jkpusillo@intiservice.com
          Dr. Gary Pusillo
         Julia Pusillo JD




April 5, 2019


Rebecca Peterson
LOCKRIDGE GRINDAL NAUEN P.L.L.P.
100 Washington Avenue S
Suite 2200
Minneapolis MN 55401

Re: Case No. 2:18-cv-01736-DOC-JPR, Jennifer Reitman, Jennifer Song, Rachel Colangelo,
Samantha Jerding, Richard Clapp, Zachary Chernik, Emma Berry, Pam Blackburn, Holly
Rydman, Kirsten Pedersen, Ramy Shaker, and Scott Weaver, individually and on behalf of a
class of similarly situated individuals, v. Champion Petfoods USA, Inc., and Champion Petfoods
LP.

Dear Rebecca Peterson,

In accordance with your request I have evaluated potential Arsenic, Cadmium, Mercury, Lead,
BPA, Bis-2-ethylhexyl-phthalate, and Dioctyl (phthalate) content in the above-named claim. I
have received all available records and materials relating to the above-named claim.

The following is my evaluation and its supporting documents.

Please let me know if you have any questions regarding any of its content.

Best regards,

Dr. Gary Pusillo




                                                                                                 2
                                       CONFIDENTIAL
                                Case No. 2:18-cv-01736-DOC-JPR

                   ASSUMPTIONS AND LIMITING CONDITIONS
                                  AND
                       CERTIFICATE OF EVALUATION

Assumptions and Limiting Conditions

No responsibility is assumed for matters that are of a legal nature.

Use of the evaluation is reserved to the named recipient and use of it or any portions excerpted
from the complete report is prohibited without written consent of the evaluator.

To the best of knowledge and belief, the information contained in this report is accurate.

Certificate of Evaluation

The undersigned hereby certify that:

   I.       There is no undisclosed interest either present or contemplated in this evaluation or the
           proceeds to be derived there from.

   II.      To the best of my knowledge and belief, the statements in this evaluation are correct
           and the opinions stated are based on a full and fair consideration of all the facts
           available.

   III.     The statements in this evaluation are made subject to the assumptions and limiting
           conditions set forth.

   IV.      There are 34 consecutively numbered pages in this report including the supporting
           data.

   V.       The findings reported herein will not be revealed to anyone other than the named
           recipient without permission or until required to do so by due process of law.

The effective date of this evaluation is April 5, 2019.

Respectfully submitted,
Dr. Gary Pusillo




                                                                                                   3
                                         CONFIDENTIAL
                                               TABLE OF CONTENTS
I.      MATERIALS AND DATA SOURCES.................................................................................. 5
II.        CURRICULUM VITAE ...................................................................................................... 6
III.       TRIAL AND/OR DEPOSITION TESTIMONY ............................................................... 12
IV.        COMPENSATION FOR PROFESSIONAL SERVICES ................................................. 12
V.         SUMMARY OF OPINIONS. ............................................................................................ 13
VI.        Potential problems associated with heavy metals in Pet foods .......................................... 14
VII.       SAFETY AND MARKETING .......................................................................................... 21
VIII.         REFERENCES ............................................................................................................... 28
IX.        TABLES ............................................................................................................................ 30
      Table 1.1: Purchased Samples, Set 1 ........................................................................................ 30
      Table 1.2: Samples Purchased, Set 2 ........................................................................................ 31
      Table 3: ISU VDL Results for Heavy Metals ........................................................................... 32
      Table 4: Expertox Results for Plasticizers ................................................................................ 33
      Table 5 Results as Alleged by the Complaint ........................................................................... 34




                                                                                                                                               4
                                                           CONFIDENTIAL
 1       I.       MATERIALS AND DATA SOURCES
 2
 3   I have received the following materials. Additionally, included in this report are scientific statistics
 4   and data relating to heavy metals, plasticizers, nutrition, illness and general practices of pet food
 5   manufacturing.
 6
 7   031129995697.pdf Defendants’ Answer And Affirmative Defenses To Plaintiffs’ Second Amended Class Action Complaint
 8   1bff71438df58428c0c76f386c8f50.pdf CPF1683276
 9   2019-02-26 Summary chart of documents.pdf
10   62ef1eddfaf0fc5c7c9f822eb7cf0f.pdf CPF2093319
11   Champion [Reitman] 2019.01.07 [Chris Milam] Errata Sheet.pdf
12   COAs - Eurofins000001-520.pdf
13   CPF0000237.pdf - CPF2117773.pdf
14   CPF0047009 chinavitaminpack.pdf
15   CPF0057893.pdf - CPF1630348.pdf
16   CPF0102953.pdf - CPF2092196.pdf
17   d8d0c448f3fa791a637d0355482e32.pdf CPF1716733
18   Depo Transcripts for Plastic Storage_1346552_2.doc
19   Deposition of Gayan Hettiarachchi Errata Sheet.pdf
20   Deposition of Ms. Tarry Errata Sheet.pdf
21   Docket 23-1 - Ex. 1 - Motion for Leave to File 2nd Am. Complaint.pdf
22   Docket 39 - First Amended Complaint.pdf
23   Hettiarachchi, Gayan - Condensed.pdf
24   Invoices - Eurofins000521-1173.pdf
25   Ltr. to Rebecca Peterson (Eurofins Reitman).pdf
26   Milam, Christopher - Condensed.pdf
27   Proficiency - Eurofins001174-1186.pdf
28   Protocols _ Eurofins001187-1208.pdf
29   REITMAN000059-000084.pdf
30   Royal Society - Cancer in Humans and Dogs (rates).pdf
31   SARFs - Eurofins001209-1707.pdf
32   Tarry, Ms. - Condensed.pdf
33   White Paper CPF0001225.pdf
34   WhitePaper-_-Heavy-Metals-in-Pet-Foods-White-Paper.pdf
35
36   In addition to the above-mentioned data, I have relied on my many years of experience and
37   education which is inherently related and relevant to the reported toxins identified in the various
38   documents, and other information sources. As new information becomes available, this evaluation
39   will be supplemented or amended accordingly.
40




                                                                                                                         5
                                                    CONFIDENTIAL
41       II.         CURRICULUM VITAE
42

      Dr. Gary Michael Pusillo                43                                                            2017 230th St.
                                                                                                  Marshalltown, IA 50158
                                              44                                                    Office: 641-752-3064
45                                                                                               gpusillo@intiservice.com
46
47   Present Position:
      INTI Service Corporation, Marshalltown, IA                                             Owner and President

               Since 1995, INTI Service has developed and formulated specialty animal feeds, supplements, and
      health care products for domestic and exotic animals. The company provides nutritional consulting advice
      to animal owners, and manufacturers involved in the animal industry. It also provides investigative forensic
      and expert witness services for claims and litigated cases involving animal deaths, production abnormalities,
      and injuries.
48
49   Education:
50
51   B.S. in Animal Husbandry and with an additional 12 semester credits in Laboratory Animal Sciences enabling
52            AALAS certification. Delaware Valley College of Science and Agriculture (1980)
53   M.S. in Animal Production from Iowa State University (1984)
54   Ph.D. in Animal Nutrition from Iowa State University (1986)
55
56   Additional Education:
57
58   Continuing education courses, 16 credits annually since 1986
59   Artificial Insemination Technician short course, 1977
60   Feed Microscopy short course, 1989
61
62   Board Certifications:
63
64   Diplomat ACAN (American College of Animal Nutrition), Since 1995.
65   PAS (Professional Animal Scientist), Since 1986.
66   AALAS (American Association of Laboratory Animal Science) Technologist, 1979.
67   Certified Microscopist (The American Association of Feed Microscopists-Florida State University, Tallahassee,
68   Florida) 1989.
69   AAFS (American Academy of Forensic Sciences) Full Member – February 2015.
70
71   Other Employment and Professional Interests:
72
      Company                            Role                                                  Year
      Botanical Intelligence             Leading Scientist & Formulator                        2019
      Bilby BioPure PTY Ltd              Executive Head of Technology                          2019
      Inteq, LLC                         Head of Technology and Research                       2019
      Ortho Equine                       Head of Nutrition, Research, and Product              2001 – Present
                                         Development
      Pipeline Pet                       Executive Animal Nutrition Expert and Head of         2014 – Present
                                         Research and Development
      Reilly’s HempVet                   Consultant                                            2016 – Present
      Buddy’s Kitchen                    Head Nutritionist Research and Development            2011 – Present
      Pro SAAMYA, Inc.                   Consultant and Technical Assistance                   2012 – 2014
      Big Gain Feeds                     Equine Consultant and Technical Assistance            2008 - Present
      Complete Natural Nutrition         Chief Technology Officer                              2005 – 20017
      Oligo Basics U.S.A., LLC           Consultant and Shareholder                            2005 – 2010

                                                                                                                             6
                                                    CONFIDENTIAL
       Apperon, Inc.                      Consultant                                            2001 – Present
       United Suppliers, Inc.             Manager for AgiBlenders                               1991 – 1995
       Farmers Feed and Supply Co.        Director of Nutrition                                 1988 – 1991
       Woody’s Performance Horse          Executive Nutrition Expert                            1988 – Present
       Feeds
       Freehold Race Track Feed Co.       Manager/Consultant                                    1986 – 1988
       Iowa State University              Research Assistant                                    1980 – 1986
 73
 74       •   Employs advanced analytical and investigatory skills and expertise to collect information and evaluate
 75           technology to develop scientifically-based solutions to complex, animal nutrition problems.
 76
 77       •   Provides guidance in establishing and maintaining sound environmental practices for animal management.
 78
 79       •   Arrange and conduct custom animal research and product testing.
 80
 81       •   Advises individuals and entities in developing and marketing animal feed and products for domestic and
 82           international markets. Developed over 2000 animal premix, base mix, pet supplement, pet food, livestock
 83           feed, horse feed, horse supplement, and specialty product formulations.
 84
 85       •   Former consultant and animal feed formulator for Disney’s Animal Kingdom and Ringling Brothers
 86           Circus.
 87
 88       •   Consultant to major farms and animal nutrition and health companies in Brazil and Argentina, providing
 89           veterinary and nutrition services.
 90
 91       •   Conducts ongoing research into the use of natural treatments and the prevention of diseases by native
 92           cultures.
 93
 94       •   Assist with Master’s and PhD research and mentoring at Iowa State University.
 95
 96       •   Owned and operated conventional and organic farms for the production of crops and the care and raising of
 97           livestock, including goats, swine, horses, sheep, dairy and beef cattle, veal calves, replacement dairy
 98           heifers, chickens, ducks, geese, quail, and pheasants.
 99
100       •   Develops proprietary animal forensic techniques and conducts forensic investigations.
101
102       •   Accepted as an expert witness by State and Federal courts to provide testimony on veterinarian and
103           nutritional issues.
104
105       •   16 Kentucky Derby winners associated with provided nutritional expertise and products.
106
107   Appointments and Committees:
108
109   Food Science Corporation Science Advisory Board, 2006 – Present
110   Revival Animal Health Nutrition, Advisory Board, 2013 – Present
111   Thomas Laboratories, Professional Animal Health and Nutrition Advisory Board, 2014 – Present
112   McIntosh Proline, Chief Nutritional Officer and Head of Research and Development, 2013 – Present
113
114   Patents and Patents Pending:
115
116   Therapeutic and Nutritional Compositions 16/234,992 filled 12/28/18
117   Method of Fortifying seeds with an essential fatty acid, fortified seed and food product. US 7,416,752 B2. Chief
118   scientist in charge of extending and verifying patent for increasing commercial production techniques.
119
120   Honors and Awards:

                                                                                                                         7
                                                     CONFIDENTIAL
121
122   American Academy of Forensic Sciences General Section Achievement Award, 2012
123   Iowa State University PACE Award for Academic Excellence, 1981
124   Bernstein Award for Excellence in Writing a Scientific Paper, 1980
125   American Society of Animal Science Scholarship Award, 1980
126
127   Professional Societies and Organizations:
128   American Academy of Forensic Sciences Member (AAFS)
129   American Registry of Professional Animal Scientists (ARPAS)
130   American Society of Animal Science (ASAS)
131   American Dairy Science Association (ADSA)
132   American Association of Small Ruminant Practitioners (AASRP)
133   Equine Science Society (ESS)
134
135   Articles and publications:
136
137   Pusillo, G.M. and J.K. Pusillo. 2018. “Environmentally Influenced External and Internal Microbiome Populations:
138   “Over Processed” Horses and Long-Term Consequences.” Proceedings of the 79th Minnesota Nutrition Conference,
139   Mankato, Minnesota.
140
141   Pusillo, G.M. and T. Purevjav. 2017. “Nutritional Management of Horse Saliva-Liquid Immune support.”
142   Proceedings of the 78th Minnesota Nutrition Conference, Mankato, Minnesota.
143
144   Pusillo, G.M. and T. Purevjav. 2016. “Using Glyphosate Testing to Sell Professional Services, Supplements, or a
145   Completely New Feed Program,”.” Proceedings of the 77th Minnesota Nutrition Conference, Prior Lake,
146   Minnesota.
147
148   Pusillo, G.M. and T. Purevjav. 2015 “Removing the “Fish Market Affect: Incorporating Fish EPA and DHA into the
149   Flax Plant.” Proceedings of the 76th Minnesota Nutrition Conference, Prior Lake, Minnesota.
150
151   Purevjav, T., and G.M. Pusillo. 2014. Examinations of the standards of normality and production standards to
152   identify critical and definitive information pertaining to alleged nutritional and feed associated dysfunctions in swine
153   production. World Forensic Festival. Abstract.
154
155   Purevjav, T., and G.M. Pusillo. 2014. The Future of Fat and Fatty Acids in Horse Diets; Beyond Energy.
156   Proceedings of the 75th Minnesota Nutrition Conference, Prior Lake, Minnesota.
157
158   Purevjav, T., M.P. Hoffman, and G. Pusillo.2014. “Functional oils effects on methane production in beef cattle.
159   Work in process.
160
161   Pusillo, G.M. 2013. Examinations of the Standards of Normality (SON) and Production Standards (PS) to Best
162   Identify Critical and Definitive Information Pertaining to Alleged Nutritional Associated Dysfunctions (NAD) in
163   Animals. Proceedings of the AAFS 65th Annual Scientific Meetings. Washington, DC, USA. Feb 18-23.
164
165   Scientific advisor and technical editor of the book: Health and Nutrition for Dogs and Cats: A Guide for Pet Parents
166   Hardcover – April 11, 2013 by David G. Wellock.
167
168   Purevjav, T., M.P. Hoffman, A. Ishdorj, A.J. Conover, M.E. Jedlicka, K. Prusa, J. Torrent and G.M. Pusillo. 2013.
169   Effects of Functional Oils and Monensin on Cattle Finishing Programs. The Professional Animal Scientist. 29:426-
170   434.
171
172   Pusillo, G.M 2012. Animal Nutrition Investigative Techniques Essential to Obtaining Investigative Forensic
173   Information from Multiple sites. Proceedings of the AAFS 66th Annual Scientific Meetings. Atlanta Georgia, USA.
174   February 20-25.
175


                                                                                                                            8
                                                      CONFIDENTIAL
176   Host Resistance or Susceptibility to Tick Preference as Measured in Domestic Dogs Sprayed with a Biorational
177   Plant Oil Based Formulation 2011.
178
179   Flea and Tick Tolerance Study 2010.
180
181   Jedlicka, M., T. Purevjav, A. Conover, J. Torrent, G. Pusillo, and M. P. Hoffman. 2009. Effects of functional oils
182   and monensin alone or in combination on feedlot cattle growth and carcass composition. Journal of Animal Science,
183   Volume 87, E-Supplement 3 P126.
184
185   Jedlicka, M. E., T. Purevjav, A. J. Conover, M. P. Hoffman, G. Pusillo, J. Torrent. Effects of functional oils and
186   monensin alone or in combination on feedlot cattle growth and carcass composition. A.S. Leaflet R2423. Iowa State
187   University Animal Industry Report 2009.
188
189   The Effects of a Proprietary Ear Normalizer (PEN) Product on Otis Externa in Dogs: A Pilot Study, 2007.
190
191   Complete Skin and Coat Hair Liquid Technical Bulletin, 2005.
192
193   The Right “Whey” for Cell Defense and Cellular Nutrition, 2003.
194
195   The Living Orchestra, 2002.
196
197   Protein for Goats: When More of a “Good Thing” is a “Bad Thing”, 2002.
198
199   How Drinking Water Affects Hoof Quality, 2001.
200
201   Before the Bite – Preventing the Effects from West Nile Virus by Optimizing Immune System Function, 2000.
202
203   Right “Whey” for Cell Defense, 1999.
204
205   Creation of Quality Dairy Herd Replacements, 1999.
206
207   What Image Does Your Ostrich Feed Project? 1998.
208
209   Copper Toxicosis in Sheep, 1997.
210
211   Copper Toxicosis in Calves, 1997.
212
213   Vitamin and Mineral Deficiencies (Horse Handbook), 1997.
214
215   Nutraceuticals for Calves, 1996.
216
217   Kid Nutrition, 1996.
218
219   Vitamin E Function and Deficiencies Characteristics in Goats, 1995.
220
221   How to Build a Boer Goat: The Seven Stages of Development, 1995.
222
223   Penicillium Mold in Feed, 1994.
224
225   Blister Beetle Poisoning (Cantharidin), 1993.
226
227   Hemorrhagic Bowel Syndrome (Bloody Bowel) – Related to Intestinal Adenomatosis, 1992.
228
229   Vitamin E Function and Deficiency Characteristics in Swine, 1991.
230
231   Starting Calves on Feed, 1991.

                                                                                                                       9
                                                      CONFIDENTIAL
232
233   Animal Waste Problems: Practical Means of Odor Control in Livestock Units and Food Processing Facilities, 1990.
234
235   Vitamin and Mineral Allowances for the Performance Horse, 1990.
236
237   The Usage of Body Tissue During Early Lactation by High Producing Dairy Cattle, 1990.
238
239   Tips on Handling Summer Stress in Dairy Cattle, 1990.
240
241   Fundamental Principles of Animal Nutrition, 1990.
242
243   Commercial vs. Home-Mixed Feed for Horses, 1989.
244
245   Quality Oats and Their Benefits, 1988.
246
247   Lactobacillus Acidophilus and its Effect on Animal Health, 1988.
248
249   The Effects of Placing Cattle on Feed at Bi-Monthly Intervals, Housing and Stage of Feeding upon Feedlot
250   Performance and Carcass Grades, 1986.
251
252   Dairy Goat Feeding, 1985.
253
254   Effects of Housing and Starting Cattle on Feed at Bi-Monthly Intervals, 1984.
255
256   The Influence of Housing and Intermittent Marketing upon Alternative Beef Cattle Marketing Systems, 1984.
257
258   Feedlot Performance and Carcass Composition of Steer Calves Fed Varying Ratios of Corn Silage and Corn Grain,
259   1983.
260
261   Effects of Housing System on Dressing Percentage, 1982.
262
263   Effects of Varying Ratios of Corn Silage and Corn Grain upon Feedlot Performance of Calves, 1982.
264
265   Calendarizing Cattle Feeding in Iowa, 1981.
266
267   Effects of Season and Weight on Yearling Steer Performance, 1980.
268
269   Speaking Engagements and Presentations:
270
271   Minnesota Nutrition Conference, Mankato, Minnesota, September 2018.
272   Selected paper entitled: “Internal Microbiome Populations: “Over Processed” Horses and Long-Term
273   Consequences.”
274
275   Minnesota Nutrition Conference, Mankato, Minnesota, September 2017.
276   Selected paper entitled: “Nutritional Management of Horse Saliva-Liquid Immune support.”
277
278   Minnesota Nutrition Conference, Prior Lake, Minnesota, September 2016.
279   Selected paper entitled: “Using Glyphosate Testing to Sell Professional Services, Supplements, or a Completely New
280   Feed Program.”
281
282   Minnesota Nutrition Conference, Prior Lake, Minnesota, September 2015.
283   Selected paper entitled: “Removing the “Fish Market Affect: Incorporating Fish EPA and DHA into the Flax Plant.”
284
285   Minnesota Nutrition Conference, Prior Lake, Minnesota, September 2014.
286   Selected paper entitled: “The Future of Fat and Fatty Acids in Horse Diets; Beyond Energy.
287

                                                                                                                     10
                                                    CONFIDENTIAL
288   65th Annual Scientific Meeting: The Forensic Sciences. Washington, DC 2-18-23, 2013. Examinations of the
289   Standards of Normality (SON) and Production Standards (PS) to Best Identify Critical and Definitive Information
290   Pertaining to Alleged Nutritional Associated Dysfunctions (NAD) in Animals
291
292   64th Annual Scientific Meeting Global Research: The Forensic Science Edge. Atlanta, Georgia 2-20-25,2012.
293   Animal Nutrition Investigative Techniques Essential to Obtaining Investigative Forensic Information from Multiple
294   sites
295
296   Iowa State University lecturer as needed: Forensic investigation techniques, Applied production Nutrition
297
298   Alltech’s Sixth Annual Symposium speaker (1990): Animal Waste Problems: Practical Means of Odor Control in
299   Livestock Units and Food Processing Facilities.
300
301   1st Annual Nutraceutical Alliance Symposium speaker (1999); Toronto Canada: Dietary Whey Protein: an immune
302   revolution for animals? The Development of a Veterinary Nutraceutical.
303
304   3rd Annual Nutraceutical Alliance Symposium speaker (2002); Ontario Veterinary College University of Guelph:
305   Colostrum composition and functions in neonates, across species, and for specific applications for animal health.
306
307   Second European Equine Health & Nutrition Congress, 2004, Equine Research Centre, Waiboerhoeve, Lelystad,
308   The Netherlands (2004): Oxidative Stress, Glutathione and intracellular nutrition.
309
310   Veterinary schools in Brazil and Argentina guest lecturer, 1996-2004: Production nutrition and practical Veterinary
311   intervention techniques.
312
313   Frequent speaker, lecturer and educator throughout the United States and Canada on animal husbandry nutrition,
314   veterinary science, environmental influences and farming practices (1986-present).
315
316   Interviewed by ABC’s 20-20, USA Today, Blood Horse, and Thoroughbred Times
317
318   TV appearances discussing nutrition on WDIV-TV, KARE-TV, WCCO-TV and KMSP/FOX 9.
319
320   Radio interviews discussing nutrition and animal health on WHO-AM, WTGB-CBS, WTMR-AM, WFAX-AM,
321   KYW-AM, WARW-FM and WTOP-AM/FM. Interviewed numerous times by Dr. Alan Pressman, whose radio
322   program is carried on 11,000 stations in the United States.
323
324
325   Civic Interests:
326
327   Ordained Permanent Deacon in the Roman Catholic Church, 2003 – Present.
328   Jail ministry Chaplin 2003 – Present.
329   Immigrant ministry 2003 – Present.
330   F3 Garden project 2000 – Present.
331




                                                                                                                          11
                                                     CONFIDENTIAL
332      III.      TRIAL AND/OR DEPOSITION TESTIMONY
333
334                                            Dr. Gary Pusillo
335                                              2015-2019
336      -      Flanigan v. Western Milling
337                o 2018
338                o California
339                o Species: Horses
340                o Expert Witness for Plaintiff
341                o Attorney: Warren R. Paboojian
342                o Deposition testimony
343
344      -      Smith v. Southern States, et al.
345                o 2015
346                o Kentucky
347                o Species: Bovine
348                o Expert Witness for Plaintiff
349                o Attorney: John Henderson
350                o Deposition testimony
351
352      -      Tracey K. Kuehl, et. al v. Pamela Sellner, et al.
353                o 2015
354                o Iowa
355                o Species: Zoo Collection
356                o Expert Witness for Defendant
357                o Attorney: Larry J. Thorson
358                o Deposition and Trial testimony
359

360      IV. COMPENSATION FOR PROFESSIONAL SERVICES
361
362   I am being compensated at $300.00 per hour for all work besides deposition and trial testimony
363   which is invoiced at $400.00 per hour.
364




                                                                                                   12
                                                 CONFIDENTIAL
365   V.     SUMMARY OF OPINIONS.
366
367   1. Champion Petfoods Products Acana and Orijen dog foods contain lead (Pb). Depending on
368       the specific formulation, the lead levels vary according to the ingredients used.
369   2. Champion Petfoods Products Acana and Orijen dog foods contain arsenic (As). Depending
370       on the specific formulation, the As levels vary according to the ingredients used.
371   3. Champion Petfoods Products Acana and Orijen dog foods contain cadmium (Cd).
372       Depending on the specific formulation, the Cd levels vary according to the ingredients
373       used.
374   4. Champion Petfoods Products Acana and Orijen dog foods contain mercury (Hg).
375       Depending on the specific formulation, the Hg levels vary according to the ingredients
376       used.
377   5. Champion Petfoods Products Acana and Orijen dog foods contain BPA depending on the
378       specific formulation, the BPA levels vary according to the ingredients, packaging
379       materials, and storage methods used
380   6. Champion Petfoods Products Acana and Orijen dog foods contain Bis-2-ethylhexyl-
381       phthalate, and Dioctyl (phthalate) Depending on the specific formulation, the Bis-2-
382       ethylhexyl-phthalate, and Dioctyl (phthalate) levels vary according to the ingredients used.
383   7. Champion Petfoods Products Acana and Orijen dog foods contain ingredients that are not
384       tested and certified for safety for dogs. Depending on the specific formulation, the levels
385       of safety vary according to the ingredients used.
386   8. Champion Petfoods dog foods contain ingredients that are not in agreement with Champion
387       Petfoods’ definition of Biologically Appropriate.
388   9. Champion Petfoods’ dog foods contain ingredients that are not in agreement with
389       Champion Petfoods’ definition of “Fresh Regional ingredients.”
390   10. Champion Petfoods’ dog foods contain ingredients that are not in agreement with
391       Champion Petfoods’ definition of Prey: whole animal ingredients that mimic what cats and
392       dogs would eat in nature, in appropriate ratios of meat, organs, edible bones and cartilage.
393   11. Champion Petfoods’ dog foods do not contain “100%” fresh ingredients.
394   12. Champion Petfoods uses supplements in their formulations.
395   13. Champion Petfoods uses food additives and premixes that are not 100% fresh ingredients.
396   14. Champion Petfoods’ dog foods are not “the gold standard of safe food.”
397   15. Champion Petfoods’ dog foods are not the “World’s Best Pet Foods.”
398   16. Champion Petfoods claims that all their fish are wild caught, and ground whole. This
399       statement is false.
400   17. Champion Petfoods claims “A fish a day keeps the Vet away.” This is a false statement.
401   18. Champion Petfoods claims that there is “no need to supplement, everything is in the
402       ingredients.” This statement is false.
403   19. Champion Petfoods states that their formulas contain 90% meat. This statement is false
404       and detrimental to dogs with allergies to certain plant ingredients.
405   20. There is sufficient evidence to support that dogs; during the period covered in this claim
406       and eating the Acana and Orijen products listed in Tables (1.1, 1.2); were subjected to the
407       unwilling consumption of Lead, Arsenic, cadmium, Mercury, BPA, Bis-2-ethylhexyl-
408       phthalate, and Dioctyl (phthalate).




                                                                                                   13
                                          CONFIDENTIAL
409      21. Champion Petfoods states that their foods are a “True representation of a Biologically
410          Appropriate diet which allows them to have the gold standard of safe food which you can
411          give to kids and not worry about it.”
412      22. Plasticizers are not a part of a “Biologically Appropriate” diet as defined by Champion
413          Petfoods.
414      23. Champion Petfoods states that “quality and food safety start as soon as a truck is received
415          and carries all the way through to when a truck is shipped.” This statement is false.
416      24. Champion Petfoods claims that it is “Also testing finished goods to insure all food safety
417          parameters are met.” This statement is false.
418      25. Plastic bins, plastic liners in carboards containers, intermediate bulk containers (IBC), craft
419          paper bags lined with plastic, and various raw ingredient containers are more likely than
420          not a source of Bis-2-ethylhexyl-phthalate, and Dioctyl (phthalate) and BPA.
421      26. Packaging materials used by Champion Petfoods for the products listed in Tables (1.1, 1.2,
422          4, and 5) can be a source of Bis-2-ethylhexyl-phthalate, and Dioctyl (phthalate) and BPA.

423      VI.     Potential problems associated with heavy metals in Pet foods
424
425   Heavy metals, named because they are dense elements found in the metal portion of the periodic
426   table, can cause acute or chronic toxicity in animals. Common sources of heavy metals include
427   plant-derived feedstuffs, polluted soils, industrial wastes, fish meals, mineral supplements or
428   premixes, feed therapeutics, and surface or well waters. New agricultural practices such as the use
429   of municipal and livestock wastes on croplands and increased feeding of recycled or upcycled
430   plant and animal products may result in greater exposure of animals to toxic levels of heavy metals.
431   (Caldwell, 2018).
432
433   The heavy metals chiefly include Pb, Hg, Cd, Cr, Cu, Zn, Mn, Ni, Ag, etc. The heavy metals, viz.,
434   As, Cd, Pb and Hg are considered most toxic to humans, animals, fishes and environment.
435   Excessive concentrations of heavy metals are detrimental. They destabilize ecosystems because of
436   their bioaccumulation in organisms, and toxic effects on biota and even death in most living beings.
437   All heavy metals, despite some of them are essential micronutrients, have their toxic effects on
438   living organisms via metabolic interference and mutagenesis. The bioaccumulation of toxic metals
439   can occur in the body and food chain. So, the toxic metals generally exhibit chronic toxicity
440   (Govind and Madhuri, 2014).
441
442   Generally thought of as an “accidental contaminant,” Arsenic (As) is found in significant amounts
443   in marine organisms. (Gieter & Baeyens 2005). Ores contain the highest levels of As followed by
444   industry, farming and agriculture. Water becomes contaminated by runoff of pesticides and
445   herbicides into rivers, estuaries, and the ocean (Mariner et al., 1996). Marine organisms like fish
446   and crustaceans accumulate As through their diet. As concentrations are high in algae,
447   phytoplankton and other microorganisms, which are sources of food for fish. (Gieter & Baeyens
448   2005). Accumulation of As can be extreme in fish and shellfish and can vary depending on
449   differences in diet, form of ingested arsenic, seasonal changes and geographical location.
450   Furthermore, the chemical form of dissolved As in water changed dependent on the season and
451   phytoplanktonic activity. (Gieter & Baeyens 2005).
452



                                                                                                         14
                                              CONFIDENTIAL
453   As poisoning can also result from accidental exposure of livestock to old pesticides, contaminated
454   waters in abandoned mining areas, and overdosage or extended use of organic arsenical feed
455   additives in poultry or swine. (Osweiler 1996).
456
457   Trivalent forms of As (arsenite, found in pesticides) are 5-10 times more toxic than the pentavalent
458   forms and cause intoxication. (Roder 2001). Arsenic acts on and binds sulfhydryl groups within
459   cells which disrupts and inhibits sulfhydryl-containing enzymes of aerobic metabolism. The
460   tissues most severely affected include gastrointestinal tract, kidney liver, and lungs. Arsenic causes
461   damage to the gastrointestinal tract in the form of capillary damage, dilation, and transudation and
462   decreased blood perfusion to the splanchnic tissues resulting in decreased systemic blood volume
463   and shock. (Roder 2001). Transudation of plasma, tubular degeneration, and renal casts in the urine
464   are all symptomatic of arsenic toxicity in kidneys. Even acute As toxicity causes clinical
465   symptoms: high morbidity and mortality, gastrointestinal pain, colic, diarrhea, vomiting,
466   dehydration, weak pulse, ruminal atony, and prostration. (Roder 2001).
467
468   Lead toxicosis continues to occur in domestic animals due to it being widely used for commercial
469   purposes and its persistence in the environment. (Osweiler 1996). Many objects and industries
470   involve lead. Fishing sinkers, buckshot, lead-based paints, lubricants, batteries and other parts in
471   farm machinery and automotive supplies, pesticides, and in industrial wastes as sewage sludge.
472   (Osweiler 1996).
473
474   Lead poisoning effects the gastrointestinal tract and the central nervous system. Clinical signs are
475   usually noticed first in the gastrointestinal tract and are more common. These signs include
476   anorexia, vomiting, colic and diarrhea or constipation. When the central nervous system is
477   affected, symptoms include posterior, convulsions, ataxia, blindness, and mydriasis. (Roder 2001).
478   When lead is ingested, it is readily absorbed in the small intestine and interferes with several
479   enzymes, such as sulfhydryl containing enzymes. Lead can even inhibit the steps related to
480   hemoglobin and erythrocyte synthesis in bone marrow. Blood and tissue levels only indicate
481   exposure and do not confirm amount ingested nor the severity or duration of the intoxication.
482   (Roder 2001).
483
484   “Cadmium is an environmental pollutant possessing serious health hazards (Satarug et al., 2011).”
485   (Tinkov 2018). Cadmium exposure is linked to a slew of adverse effects such as oxidative stress,
486   inflammation, cancer, and chronic disease. Gut microbiota can influence immunity and mineral
487   metabolism. When the system is exposed to Cd, the gut microbiota is affected. The type of bacteria
488   is altered and increased, increasing LPS production. Cd also induces an inflammatory response,
489   cell damage, and increased permeability to the surrounding intestinal tissues. This exposure
490   ultimately causes endotoxemia and systemic inflammation. This response is associated with fatty
491   liver disease, inflammatory bowel disease, neurodegenerative diseases, inflammatory disease and
492   many others. (Tinkov 2018).
493
494   Organic forms of mercury include Alkyl mercurial, Methyl mercury and Ethyl mercury which are
495   common in fungicides. These organic forms of mercury are highly absorbable by the
496   gastrointestinal mucosa. An animal shows pathologic effects when high lipid solubility leads to
497   the accumulation in the calcarine cerebral cortex of the brain, causing blindness, ataxia, paralysis,
498   coma, and death. (Osweiler 1996). Among affected animals, the mortality rate for Mercury

                                                                                                         15
                                               CONFIDENTIAL
499   toxicosis is very high. By the time the symptoms are present and toxicosis is apparent, substantial
500   damage has already occurred. “Alkyl mercurials can accumulate in edible organs and muscle;
501   therefore, mercury-intoxicated animals should never be used for food.” (Osweiler 1996, 199).
502
503   Bis-2-ethylhexyl-phthalate (also known as: di(2-ethylhexyl) phthalate or DEHP), is used in the
504   production of polyvinyl chloride (PVC) and vinyl chloride resins, which is added to plastics to
505   make them flexible. (Agency for Toxic Substances and Disease Registry (ATSDR) 1993). These
506   plasticizers are leached into the environment during manufacturing processes, evaporation or
507   discarded waste and recycling. (Rose 2013). Phthalates have a high vapor pressure and may
508   volatize to the atmosphere and clouds then transfer to soil and surface waters by rainfall and runoff.
509   The most probably cause of exposure is through food exposed when packaged in plastic for
510   storage. The major source of PAEs in fatty foods is direct contact with phthalate-containing
511   packages. (Rose 2013).
512   The most important toxicological effects are considered subchronic and chronic. “PAEs are
513   reported to be animal carcinogens and can cause fetal death, malformations, testicular injury, liver
514   injury, anti-androgenic activity, teratogenicity, peroxisome proliferation and especially
515   reproductive toxicity in laboratory animals (ATSDR 1995, 1997, 2001, 2002).” (Rose 2013).
516   Effects on animals include, increased lung and liver weights from inhalation exposure, and
517   developmental and reproductive effects, and tumors from oral exposure. Acute exposure can also
518   affect liver and kidney function and have an adverse effect on weight gain and food consumption.
519   Reproductive effects include birth defects, decreased fertility, decreased live births, and decreased
520   testicular weights and tubular atrophy. (Agency for Toxic Substances and Disease Registry
521   (ATSDR) 1993).
522   In cooperation with the U.S. “Environmental Protection Agency” (EPA), the ‘Agency for Toxic
523   Substances and Disease Registry’ (ATSDR) in Atlanta, Georgia (a part of the U.S. Department of
524   Health and Human Services) reported that in a ‘Priority List for 2001’ called the ‘Top 20
525   Hazardous Substances’, As, Pb and Hg are at the 1st, 2nd and 3rd position, respectively in the list;
526   while Cd is at the 7th place. Therefore, the “elements/heavy metals”, viz., As, Cd, Pb and Hg are
527   considered most toxic to the humans, animals and environment (Pandy, G. 2014). This research
528   leads to the following chart:
529




530


                                                                                                         16
                                               CONFIDENTIAL
531   Removal of contaminants in certain foods and ingredients is a common practice in order to keep a
532   final product safe. According to Pollutants in Food-Metals and Metalloids, contamination of foods
533   is caused by lead, mercury, cadmium, and arsenic, thus they are considered contaminants (Reilly
534   CH10) In the deposition of Ms. Brown Tarry, she has been trained to consider heavy metals as not
535   contaminants: Page 74 lines 7-10. A: So heavy metals are not contaminants. 8 They're naturally
536   occurring. Fish ingredients naturally 9 have higher levels of heavy metals than other types of 10
537   ingredients.
538
539   In lieu of Champion Petfoods’ understanding that fish ingredients have a higher level of heavy
540   metals than other types of ingredients, they do a minimum of testing of one time per year for each
541   product. The type of fish used, and the seasonal variability is not taken into consideration.
542
543   They only test once per year, but this is what Ms. Brown Tarry states in her deposition:
544
545   Pg. 74; Lines 19-25, Pg. 75; Lines 1-2
546   Q. Does Champion take that into account when it sources ingredients?
547   A. What is important for heavy metals in pet food is the amount in the diet or the formula. That
548           is what is important to the animal. So we get the information. In the case of catfish in
549           Kentucky, we did some additional testing just to check for ourselves, but overall our focus
550           is on the finished good that has the catfish in it and we know that our foods are within
551           standards.
552
553   Ms. Brown Tarry - 12/5/2018 Jennifer Reitman and Carol Shoaff vs. Champion Petfoods USA,
554         Inc., et al. Depo International, Inc. (763) 591-0535 | info@depointernational.com Page 21
555         (72 - 75) Page 75
556
557   The contaminants in a dog’s environment are an important consideration when addressing the
558   issues of heavy metals in dog foods. A dog that is exposed to heavy metals in its environment may
559   have an unknown or known level of heavy metals already in its body. These unknown and known
560   levels can increase dramatically by feeding dog foods containing heavy metals
561
562   Professional animal toxicologists and nutritionists have been exposed to the concept the
563   accumulation coefficient regarding heavy metals. This concept is extremely important when
564   developing daily diets. It is concerned with daily intake and previous exposure to heavy metals.
565   The published data on heavy metal blood levels for animals and their levels of normalcy, and
566   toxicity are a more reliable measurement of the problems associated with heavy metals than trying
567   to determine the exact contribution of heavy metals from a specific MTL that was determined from
568   a limited amount of data. Elements such as mercury, cadmium and lead belong to the group of
569   elements with the highest accumulation coefficient of 10–600. Mercury, lead and cadmium are
570   easily absorbed from atmospheric air. Heavy metals such as cadmium are also absorbed from
571   drinking water and food. Long-lasting exposure of the system to low doses of heavy metals may
572   cause irreversible disease lesions, which may appear after many years (Kujawa and Traczewska
573   2012). Heavy metals penetrate to human and animal organisms by ingestion. The presence of
574   heavy metals in commercial foods intended for dogs and cats constitutes the subject of scientific
575   study since 1970s (Mirowski 2013) It has been determined, that heavy metal concentrations in
576   canned foods were several times higher than the doses considered potentially harmful to children

                                                                                                      17
                                              CONFIDENTIAL
577   (Hankin et al.1975). In animal organisms, heavy metals primarily cause changes in protein
578   synthesis and contribute to ATP production disorders. The scale of the disorders depends on the
579   amount of an element introduced to the organism (Mielczarek, Kamil Szydłowski 2017).
580
581   Testing done on ingredients used by Champion Petfoods and on manufactured Orijen and Acana
582   products proves the presence of arsenic, lead, cadmium, and mercury. Mineral Tolerance of
583   Animals 2nd revised edition states: Although this report focuses predominantly on levels of
584   minerals that are toxic for animals, there are some cases where environmental factors may be
585   primary considerations that limit the acceptable levels of minerals in the feed and water of animals
586   (NRC,2005). Environmental issues should be considered along with levels that are tolerated by
587   animals in regulation of the concentrations of these minerals in the feed and water of animals
588   (NRC,2005).
589
590   The following is from https://www.petco.com/shop/en/petcostore/brand/orijen:
591
592   Orijen “Nourished as Nature intended”
593
594   With the highest amount of real meat, our Biologically Appropriate food provides nutrition as
595   nature intended, so your pet can thrive.
596       • Mirrors evolutionary diet-unmatched fresh meat inclusions plus smaller amounts of fresh
597           whole fruits, vegetables, and botanicals
598       • 2/3 of meats are fresh or raw
599       • Highest amount of animal-derived protein (up to 90%)
600       • The highest amounts of protein from a variety of fresh and raw meats
601   https://www.petco.com/shop/en/petcostore/brand/orijen
602
603   This marketing information indicates that Orijen; despite its heavy metal content; “provides
604   nutrition as nature intended, so your pet can thrive.”
605
606   According to Mielczarek and Szydlowski (2017), certain concentrations of some heavy metals are
607   indispensable for the proper functioning of organism (zinc, iron, copper). However, there are other
608   heavy metals, for which no biological role has been determined so far and thus they are assumed
609   as completely foreign to the organism: they are harmful already in low concentrations (mercury,
610   cadmium, lead). Lead is not known to be an essential nutrient for animals and does not participate
611   in any known beneficial biochemical functions (NRC 2005). Cadmium is not considered an
612   essential nutrient for animals (NRC, 2005). High levels of cadmium increase lead deposition and
613   toxicity (NRC,2005). Mercury is not known to be an essential element for animals (NRC,2005).
614   Arsenic is generally not accepted as an essential nutrient for higher animals (NRC,2005).
615
616   If heavy metals are so widespread and they cannot be avoided, it is Champion Petfoods’ duty to
617   minimize the exposure to pets by using the best ingredients possible. There must be an appropriate
618   SOP in place to prevent the contamination of pet foods with heavy metals. There are naturally
619   microorganisms in some ingredients, and quality control procedures for incoming ingredients and
620   finished products are identified and quantified. Food safety is an important concern when using
621   ingredients that have the potential of containing contaminants and adulterants. The following Food


                                                                                                       18
                                              CONFIDENTIAL
622   Safety definition is from the Dogstar Food Safety and Quality Manual, effective date:11/15/2016.
623   (CPF2064382).
624



625
626   Naturally occurring concentrations of heavy metals and confirmation of nutritional suitability are
627   important considerations when considering the use of ingredients in dog foods. When formulating
628   dog foods, it is important to know an individual ingredients levels of heavy metals. More
629   importantly, when blending together ingredients with a heavy metal content, the combined
630   concentration of heavy metals may create a health or quality of life concern and a reason to identify
631   the blend as nutritionally unsuitable. This is the reason all incoming ingredients to be used for
632   manufacturing pet foods should be tested before use, or at least come accompanied by an accurate
633   COA. The nutritionist or plant manager should have the capabilities to predict the final product’s
634   level of heavy metals before the manufacturing process using computer formulation programs of
635   laboratory analysis of all ingredients.
636
637   In (Hofve 2015) a study on heavy Metals and other Toxins was conducted to assess the content of
638   15 toxic elements in pet food; samples were taken of wet and dry dog and cat foods across a range
639   of prices. All tested foods contained toxic heavy metals; but the highest levels were found in dry
640   foods. Toxic elements included arsenic, beryllium, cadmium, cesium, chromium, antimony, lead,
641   molybdenum, nickel, thorium, thallium, uranium, and vanadium. The researchers compared the
642   amount of these toxins in the food to allowable limits in human food and found that the dose that
643   would be consumed by the average pet exceeded limits set by the U.S. Environmental Protection
644   Agency (EPA) and the World Health Organization (WHO) for most of the foods [Atkins 2011].
645   The FDA later disputed these findings [FDA 2011], but their arguments are based primarily on
646   “maximum tolerable levels,” which is not equivalent to “safe for long-term consumption by pets
647   in every meal of every day”—a standard that pet guardians rightly expect. [Fries 2014]
648
649   The Champion Petfoods “White Paper” uses the Mineral Tolerance of Animals second revised
650   addition, 2005, for their maximum tolerable levels (MTL) for arsenic, cadmium, lead and mercury
651   to defend their position that the levels found; in the Champion Petfoods dog food data they
652   reviewed; as safe. The Mineral Tolerance of Animals second revised addition ,2005 states:
653   “Relevant information for predicting the MTL of minerals for aquatic and companion animals is
654   relatively incomplete. Companion animals have long life spans and there are few studies on
655   chronic mineral toxicosis in these species.” Cadmium and mercury are not easily excreted, and
656   they can accumulate during an animal’s lifetime resulting in toxic effects in older animals
657   (NRC,2005). It is important to keep in mind the Mineral Tolerance of Animals second revised
658   addition, 2005 is currently 14 years old.
659
660   Heavy metals can have adverse effects on animal health and growth. These toxic effects depend
661   on the concentration and length of exposure to the heavy metal(s). Symptoms range from slow
662   growth and poor reproduction to significant impairment or death. Heavy metals cause oxidative
663   damage, impair the absorption of other essential minerals, and they can mimic or alter the action
664   of hormones needed for bodily functions. Many heavy metals are difficult to excrete and can

                                                                                                        19
                                               CONFIDENTIAL
665   accumulate in the body over time, causing toxic impairment in older animals (Caldwel, 2018; NRC
666   ,2005).
667
668   The duration of exposure to the test mineral markedly influences the level that causes toxicosis
669   (NRC,2005). The NRC committee considered three exposure durations: a single dose is defined
670   as exposure due to the consumption of a single meal or by a single gavage of the mineral. Acute
671   exposure is defined as an intake of 10 days or less. Chronic exposure is set as an exposure of 10
672   days or more, but emphasis is given to the studies that had the longest durations of exposure (NRC
673   2005). In Table 20-1 Effects of Mercury in animals (NRC,2005) the only dog trial used for the
674   chart was with eleven 13-month-old beagles fed for 55 days. Mercury is not easily excreted, and
675   it can accumulate during an animal’s lifetime resulting in toxic effects in older animals
676   (NRC,2005).
677
678   The final analysis of the heavy metals in a certain product should be compared with other products
679   manufactured at the same facility in order to see if there is a pattern in the heavy metal content due
680   to a common ingredient. Variation of heavy metal content between products is critical to the
681   understanding of how heavy metal combinations can contribute to toxicity or nutritional
682   unsuitability.
683
684   The following contribute to variation in heavy metal content of ingredients:
685      1. Source of parent material
686      2. Supplier of parent material
687      3. Processing method
688      4. Harvesting procedure
689      5. Storage containers physical makeup
690      6. Storage conditions
691      7. Country of origin
692      8. Additives to ingredient
693      9. Age of the ingredients
694      10. Physical form: solid small particles, solid large particles, within a liquid, liquid, within
695          plant structure, within animal tissue, within animal bone.
696      11. Seasonality of available ingredients
697




                                                                                                         20
                                               CONFIDENTIAL
698      VII.    SAFETY AND MARKETING
699
700   Champion Petfoods marketing materials do not accurately represent all the ingredients they use
701   when compared to what they tell potential customers they use. I have read a significant amount
702   of marketing materials that are designed to convince pet parents that the ingredients used in Acana
703   and Orijen are the closest possible to the “natural” or as close as possible to the pet’s ancestral
704   animals found and consumed in nature. I have personally been in the audience of Champion
705   Petfoods representatives; at Global Expo 2019; that claim the same things. See figures 1 & 2
706
707   At Global Pet Expo 2019, in Orlando Florida, Champion Petfoods employees gave talks about
708   Champion Petfoods products. It was emphasized that they used food like the whole prey that a
709   dog’s ancestors would eat in nature. The comment was made that a wolf eats elk, and rabbits and
710   that Champion Petfoods have whole prey ratios. It was also stated that Champion Petfoods uses
711   different species of animal ingredients so there is no need to supplement, because everything is in
712   the ingredients.
713
714   A Champion Petfoods’ demonstration at the Global Pet Expo 2019 showed how they use whole
715   locally caught fresh fish and grind them whole to use in the foods. Grinding up whole fish cause
716   scales, bones, stomach content and waste materials to be included in the slurry.
717
718   In one of the handouts that was given to me “Unlike any other” Orijen, there is a “WHOLEPREY”
719   statement (meat/organs/cartilage or bone) and then the following statement: “Mother Nature got it
720   right. We followed her lead by incorporating whole meats, organs, and cartilage or bone natural
721   WholePrey rations, eliminating the need for long lists of synthetic supplements.” Pet parents that
722   read this assume everything their dog needs is in the bag and nothing more is needed. These
723   marketing materials assume every breed, age, health condition, activity level and quality of life
724   issues is addressed. Thus, causing safety issues for dogs that require specific nutrient in a specific
725   amount and ratio.
726




                                                                                                         21
                                               CONFIDENTIAL
                                                                      727
                                                                      728
                                                                      729
                                                                      730
                                                                      731
                                                                      732




Figure 1 Champion Booth At Global Pet Expo2019




Figure 2 Close up of Champion Booth display at Global Pet Expo 2019


                                                                            22
                                                 CONFIDENTIAL
733




      Dierenfeld, Ellen Sue, (2002) Nutrient composition of whole vertebrate prey (excluding fish) fed in zoos. Maryland: U.S.
      Department of Agriculture, Agricultural Research Service.
                                                                                                                                 23
                                                              CONFIDENTIAL
734   Orijen Original Dry Dog Food
735   https://www.petco.com/shop/en/petcostore/product/dog/orijen-original-dry-dog-food#
736




737
738    Rich in protein and free of any grains or plant protein concentrates, ORIJEN Original features
739    unmatched inclusions of free-run chicken and turkey, wild-caught fish, and cage-free eggs. Mother
740    Nature did it best, and we're following her lead with this nutrient-dense, delicious, ancestral diet
741    that dogs are evolved to eat.
742   • From Dachshunds to Great Danes, all dogs possess a biological need for a diet rich and varied
743       in fresh whole animal ingredients
744   • With 38% richly nourishing protein, and 20% carbohydrates to nourish dogs of all life stages
745       according to their evolutionary and biological needs
746   • Free of rendered poultry meals, 1/3 of the meats are from dehydrated chicken and turkey (air-
747       dried at low temperature from fresh meat) for a concentrated source of nourishing protein
748   • Unmatched by any other food, 2/3 of the meats are FRESH (refrigerated, without preservatives)
749       or RAW (flash-frozen, without preservatives), including the top 10 meat ingredients
750   • Nutrient-dense WholePrey ratios of fresh meat, organs, cartilage and bones plus fresh whole
751       fish and fresh whole eggs provide a natural source of virtually every nutrient your dog needs
752   • Infusions of gently freeze-dried liver enhance flavor and palatability naturally, making ORIJEN
753       deliciously tasty, even for fussy eaters as nature intended, so your pet can thrive.
754   • This evolutionary – unmatched fresh meat inclusions plus smaller amounts of fresh whole
755       fruits, vegetables, and botanicals
756   • 2/3 of meats are fresh or raw
757   • Highest amount of animal-derived protein (up to 90%)
758    This original formulation contains more than just added zinc. It also contains added copper
759    proteinate and D- Calcium pantothenate
760
761

                                                                                                        24
                                               CONFIDENTIAL
762   Origin Six fish Dry Dog Food
763




764
765    Sustainable and wild-caught, these six fresh, whole, saltwater fish are plucked from pristine, icy
766    waters and whisked right to our kitchen. This nutrient-dense, flavorful recipe is loaded with protein
767    and complemented with fresh produce and botanicals, creating a distinct, tasty food that dogs love.
768   • An unmatched diversity of fresh, whole and wild-caught fish from New England's cold Atlantic
769       waters
770   • With 38% richly nourishing protein, and 20% carbohydrates to nourish dogs of all life stages
771       according to their evolutionary and biological needs
772   • A full 2/3 of our fish is FRESH (refrigerated, without preservatives) or RAW (flash-frozen,
773       without preservatives), including the top 6 fish ingredients
774   • Nutrient-dense WholePrey ratios of fresh whole fish (including meat, organs and bones)
775       provide virtually every nutrient your dog needs to thrive - only zinc and copper are added
776   • Our dried fish are specially prepared at 200 Degree F from fresh, whole, wild-caught fish to
777       create a concentrated source of richly nourishing protein that cannot be supplied by fresh fish
778       alone
779   • Infusions of freeze-dried cod liver enhance flavor and palatability naturally, making ORIJEN
780       deliciously tasty, even for fussy eaters
781
782




                                                                                                         25
                                               CONFIDENTIAL
783   The following is from CPF2064383
784




785
786
787   The types of ingredients used, and the number of types of fish and fish products contradict the
788   above “Vision, Mission and Values” that are listed. If pet owners are supposed to believe what is
789   written then, pet parents also believe that what is in the bag of dog food they purchase is as
790   advertised. The potential threat related to the occurrence of heavy metals in the diet of pet animals
791   should not be ignored, particularly when considering their possible cooperation with other,
792   potentially harmful substances (Mielczarek and Szydlowski 2017). Champion Petfoods continues
793   to make statements that indicate that “our Biologically Appropriate Origen and Acana foods use
794   the highest amount of Fresh and Raw meat and fish ingredients in the industry.” On the Petco
795   website, Frank Burdzy makes the following statements concerning the Champion Petfoods story:
796
797              1. Biologically appropriate -made in a way that matches eating anatomy of cats and
798                 dogs.
799              2. Fresh Regional ingredients-trusted supply partners. Understand importance of fresh
800                 regional ingredients
801              3. Never outsourced-only make our own foods, don’t allow anyone else to make food
802                 for us
803    As a scientist reading this information, I would question how the cooked kibble diet matches the
804   eating anatomy of cats and dogs. Since everything is ground and cooked the nutrient composition
805   and physical form will have a very different effect in the gastrointestinal tract then natural whole
806   prey. There are some very important questions regarding what “matches eating anatomy”
807   indicates. Pet parents are very concerned with what they feed their dogs, and they often follow
808   human warnings about certain ingredients or foods and apply those criteria to their decision to
809   purchase a specific food for their dog.
810
811   In my opinion, the eating anatomy indicates the entire GI tract including the mouth and all the
812   unique organ systems that interact with the GI tract. The eating anatomy also involves the animal’s

                                                                                                        26
                                               CONFIDENTIAL
813   microbiome. The concept of the gut micro-biota as a “forgotten organ”, essential for gut
814   homeostasis, is also well accepted (Breton, et al 2013). The gut microbiota has also been described
815   as a complex “hidden” organ, which plays a key role in the maintenance of health; hence, the
816   presence or absence of specific species can be essential for maintaining homeostasis both inside
817   and outside the intestinal tract. (Breton et al 2013).
818
819   The gastrointestinal (GI) microbiome contributes greatly to the health and digestive efﬁciency of
820   its host and is strongly inﬂuenced by the host’s diet intake. Imbalance of GI microbiome may often
821   be performance as reduction of microbial species diversity, resulting in dysfunction of intestinal
822   microﬂora and increased susceptibility to outside pathogens Hosts with intestinal microbial
823   disorder are more susceptible than normal hosts not only to disease but to other forms of
824   environmental stresses (Zhang et al 2016).
825
826   The ability of gut microbiota to communicate with the brain and thus modulate behavior is
827   emerging as an exciting concept in health and disease. The enteric microbiota interacts with the
828   host to form essential relationships that govern homeostasis (Cryan and O’Mahony 2011).
829   Plasticizers as found in Orijen and Acana foods can negatively affect hormonal balance in dogs
830   with subtle changes in the pet. However, they can bind to sexual organs causing behavioral
831   problems including prolonged barking for no apparent reason (personal communication, Dr.
832   Lykissa 2019).
833
834   Despite the unique enteric bacterial ﬁngerprint of each individual, there appears to be a certain
835   balance that confers health beneﬁts. It is, therefore, reasonable to note that a decrease in the
836   desirable gastrointestinal bacteria will lead to deterioration in gastrointestinal, neuro-endocrine or
837   immune relationships and ultimately disease (Cryan and O’Mahony ,2011). Microbes are likely to
838   be altered in turn by the presence of toxic metals (Fazeli et al., 2011).




                                                                                                         27
                                               CONFIDENTIAL
839      VIII. REFERENCES
840
841   Agency for Toxic Substances and Disease Registry (ATSDR). Toxicological Profile for Di(2-
842          ethylhexyl) phthalate. Public Health Service, U.S. Department of Health and Human
843          Services, Atlanta, GA. 1993.
844   Along the adjacent shoreline, Commencement Bay superfund site, Tacoma, Washington,
845          Environmental Science and Technologies, 30: 1645–1651.
846   Atkins P, Ernyei L, Driscoll W, et al. Analysis of toxic trace metals in pet foods using cryogenic
847   grinding and quantitation by ICP-MS, Part I.Spectroscopy. 2011 Jan;26(1):46-56.
848   Atkins P, Ernyei L, Driscoll W, et al. Analysis of toxic trace metals in pet foods using cryogenic
849   grinding and quantitation by ICP-MS, Part II. Spectroscopy. 2011 Feb;26(2):42-59.
850   Cryan & S.M O’Mahony. 2011. The microbiome-gut-brain axis: from bowel to behavior.
851   Neurogastroenterol Motil 23,187-192.
852   Dierenfeld, Ellen Sue, (2002) Nutrient composition of whole vertebrate prey (excluding fish) fed
853          in zoos. Maryland: U.S. Department of Agriculture, Agricultural Research Service.
854   Fazeli, M., Hassanzadeh, P., Alaei, S., 2011. Cadmium chloride exhibits a profound Toxic effect
855           on bacterial microﬂora of the mice gastrointestinal tract. Human and Experimental
856           Toxicology 30, 152–159.
857   Gieter, M. D., & Baeyens, W. (2005). Arsenic in Fish: Implications for Human Toxicity
858           High pH on arsenic mobility in a shallow sandy aquifer and on aquifer permeability
859   Hofve, Jean. 2015. Potential Contaminants of Pet Foods. A Report to the AAFCO Pet Food
860   Committee Working Group.
861   Jérôme Breton a, Catherine Daniel a, Joëlle Dewulf a, Stéphanie Pothion b, Nathalie Froux b,
862           Mathieu Sauty c, Patrick Thomasc, Bruno Pot a, Benoît Foligné a, ∗ Gut microbiota
863   limits heavy metals burden caused by chronic oral exposure Toxicology Letters 222 (2013)
864           132– 138
865   Jérôme Breton1, Sébastien Massart2, Peter Vandamme3, Evie De Brandt3, Bruno Pot1 and
866   Benoît Foligné1 2013. Ecotoxicology inside the gut: impact of heavy metals on the mouse
867           microbiome. BMC Pharmacology and Toxicology 2013, 14:62
868   Mariner, P.E., Holzmer, F.J., Jackson, E., Meinardus, H.W., and Wolf, F.G. (1996) Effects of
869   Mielczarek, Kamil Szydłowski1 .2017 The Heavy Metal Content In Commercial Dog Foods.
870           Folia Pomer. Univ. Technol. Stetin., Agric., Aliment., Pisc., Zootech. 2017, 332(41)1,
871           29–36
872   Mineral Tolerance of Animals, (2005). Committee on Minerals and Toxic Substances, Board on
873           Agriculture and Natural Resources, Division on Earth and Life Studies – 2nd rev. ed.
874   Osweiler, G. D. (1996). The National Veterinary Medical Series for Independent Study:
875           Toxicology. Pennsylvania: Williams & Wilkins.
876   Pandey, Govind.2014. Heavy Metals causing toxicity in animals and fishes. Research Journal of
877           Animal, Veterinary and Fishery Sciences ISSN 2320 – 6535 Vol. 2(2), 17-23, February
878           2014.
879   Reilly, Conor, Pollutants in food Metals and Metalloids. Chapter 10 Mineral Components in
880           Foods
881   Roder, J. D. (2001). Veterinary Toxicology. Arsenic (Inorganic and Organic). Butterworth-
882           Heineman.


                                                                                                      28
                                              CONFIDENTIAL
883   Satarug, S., Garrett, S.H., Sens, M.A., Sens, D.A., 2011. Cadmium, environmental exposure, and
884          health outcomes. Cienc. Saude Coletiva 16 (5), 2587e2602.
885          https://doi.org/10.1590/S1413-81232011000500029
886   Tinkov, A. A., Gritsenko, V. A., Skalnaya, M. G., Cherkasov, S. V., Aaseth, J., Skalny, A. V.
887          “Gut as a Target for Cadmium Toxicity.” Environmental Pollution, Elsevier, 5 Jan.
888          2018, www.sciencedirect.com/science/article/pii/S0269749117346997?via%3Dihub
889   United States of Food and Drug Administration, (2011). Target Animal Safety Review
890          Memorandum
891   Zhang, W, Rui Guo, Ying Yang Ding, Yingmei Zhang. 2016. Long-term effect of heavy-metal
892          pollution on diversity of gastrointestinal microbial community of Bufo raddei.
893          Toxicology Letters 258, 192-197.
894
895




                                                                                                 29
                                            CONFIDENTIAL
896        IX.      TABLES
                                                               897
      Table 1.1: Purchased Samples, Set 1

      #
            Dog Food Name                                            Date Purchased   Sample Purchased    Sample Size       Sample Price
      1     Acana Heritage Free-Run Poultry Formula Dry Dog
            Food                                                       1/27/2019      Treats on a Leash     4.5 lbs.    $            17.99
      2     Acana Heritage Freshwater Fish Formula Dry Dog Food         2/7/2019         K9 Cuisine          12 oz      $             3.99
      3     Acana Heritage Meats Formula Dry Dog Food                   2/7/2019          Amazon             12 oz      $             7.69
      4
            Acana Regionals Appalachian Ranch with Red Meats
            and Freshwater Catfish Dry Dog Food
                                                                        2/7/2019         K9 Cuisine          12 oz      $             4.99
      5
            Acana Regionals Grasslands with Lamb, Trout, and
            Game Bird Dry Dog Food
                                                                        2/7/2019          Amazon             12 oz      $             8.10
      6
            Acana Regionals Meadowland with Poultry, Freshwater
            Fish and Eggs Dry Dog Food
                                                                        2/7/2019         K9 Cuisine          12 oz      $             4.99
      7
            Acana Regionals Wild Atlantic New England Fish and
            Fresh Greens Dry Dog Food
                                                                        2/7/2019         K9 Cuisine          12 oz      $             4.99
      8     Acana Singles Duck and Pear Formula Dry Dog Food           1/27/2019      Treats on a Leash     4.5 lbs.    $            21.99
      9     Acana Singles Lamb and Apple Formula Dry Dog Food           2/7/2019         K9 Cuisine          12 oz      $             4.99
      10    Acana Singles Mackerel and Greens Formula Dry Dog
            Food                                                        2/7/2019          Amazon             12 oz      $             6.99
      11    Acana Singles Pork and Squash Formula Dry Dog Food          2/7/2019         K9 Cuisine          12 oz      $             4.99
      12
            Orijen Adult Dog Freeze Dried Chicken, Turkey, Wild-
            Caught Fish, Eggs Wet Dog Food
                                                                        2/7/2019         K9 Cuisine          6 oz       $            13.99
      13
            Orijen Grain Free Puppy Chicken, Turkey, Wild-Caught
            Fish, Eggs Dry Dog Food
                                                                        2/7/2019         K9 Cuisine          12 oz      $             5.99
      14
            Orijen Original Chicken, Turkey, Wild-Caught Fish,
            Eggs Dry Dog Food
                                                                       1/27/2019      Treats on a Leash     4.5 lbs.    $            26.99
      15
            Orijen Regional Red with Angus Beef, Wild Boar, Boer
            Goat, Romney Lamb, Yorkshire Pork and Wild-Caught
            Mackerel Dry Dog Food
                                                                       1/27/2019      Treats on a Leash     4.5 lbs.    $            26.99
      16
            Orijen Regional Red Freeze-Dried Angus Beef, Ranch
            Raised Lamb, Wild Boar, Pork, Bison Wet Dog Food
                                                                        2/7/2019          Amazon             6 oz       $            16.99
      17    Orijen Six Fish with New England Mackerel, Herring,
            Flounder, Redfish, Monkfish and Silver Hake Dry Dog
            Food                                                       1/27/2019      Treats on a Leash     4.5 lbs.    $            25.99
      18
            Orijen Tundra Freeze Dried Venison, Elk, Bison, Quail,
            Steelhead Trout Wet Dog Food
                                                                        2/7/2019         K9 Cuisine          6 oz       $            17.99
      19
            Orijen Tundra Goat, Venison, Mutton, Bison, Arctic
            Char, Rabbit Dry Dog Food
                                                                       1/27/2019      Treats on a Leash     4.4 lbs.    $            28.99


898
899



                                                                                                                                           30
                                                             CONFIDENTIAL
           Table 1.2: Samples Purchased, Set 2
           Dog Food Name                                            Date Purchased   Sample Purchased   Sample Size       Sample Price
      20   Acana Heritage Free-Run Poultry Formula Dry Dog
           Food                                                       2/19/2019         K9 Cuisine         12 oz      $             3.99
      21   Acana Heritage Freshwater Fish Formula Dry Dog Food        2/19/2019         K9 Cuisine         12 oz      $             3.99
      22   Acana Heritage Meats Formula Dry Dog Food                  2/19/2019          Amazon            12 oz      $             7.69
      23
           Acana Regionals Appalachian Ranch with Red Meats
           and Freshwater Catfish Dry Dog Food
                                                                      2/19/2019         K9 Cuisine         12 oz      $             4.99
      24
           Acana Regionals Grasslands with Lamb, Trout, and
           Game Bird Dry Dog Food
                                                                      2/19/2019          Amazon            12 oz      $             8.10
      25
           Acana Regionals Meadowland with Poultry, Freshwater
           Fish and Eggs Dry Dog Food
                                                                      2/19/2019         K9 Cuisine         12 oz      $             4.99
      26
           Acana Regionals Wild Atlantic New England Fish and
           Fresh Greens Dry Dog Food
                                                                      2/19/2019         K9 Cuisine         12 oz      $             4.99
      27   Acana Singles Duck and Pear Formula Dry Dog Food           2/19/2019         K9 Cuisine         12 oz      $             4.99
      28   Acana Singles Lamb and Apple Formula Dry Dog Food          2/19/2019         K9 Cuisine         12 oz      $             4.99
      29   Acana Singles Mackerel and Greens Formula Dry Dog
           Food                                                       2/19/2019          Amazon            12 oz      $             6.99
      30   Acana Singles Pork and Squash Formula Dry Dog Food         2/19/2019         K9 Cuisine         12 oz      $             4.99
      31
           Orijen Adult Dog Freeze Dried Chicken, Turkey, Wild-
           Caught Fish, Eggs Wet Dog Food
                                                                      2/19/2019         K9 Cuisine         6 oz       $            13.99
      32
           Orijen Grain Free Puppy Chicken, Turkey, Wild-Caught
           Fish, Eggs Dry Dog Food
                                                                      2/19/2019         K9 Cuisine         12 oz      $             5.99
      33
           Orijen Original Chicken, Turkey, Wild-Caught Fish,
           Eggs Dry Dog Food
                                                                      2/19/2019         K9 Cuisine         12 oz      $             5.99
      34
           Orijen Regional Red with Angus Beef, Wild Boar, Boer
           Goat, Romney Lamb, Yorkshire Pork and Wild-Caught
           Mackerel Dry Dog Food
                                                                      2/19/2019         K9 Cuisine         12 oz      $             5.99
      35
           Orijen Regional Red Freeze-Dried Angus Beef, Ranch
           Raised Lamb, Wild Boar, Pork, Bison Wet Dog Food
                                                                      2/19/2019         K9 Cuisine         6 oz       $            17.99
      36   Orijen Six Fish with New England Mackerel, Herring,
           Flounder, Redfish, Monkfish and Silver Hake Dry Dog
           Food                                                       2/19/2019         K9 Cuisine         12 oz      $             5.99
      37
           Orijen Tundra Freeze Dried Venison, Elk, Bison, Quail,
           Steelhead Trout Wet Dog Food
                                                                      2/19/2019         K9 Cuisine         6 oz       $            17.99
      38
           Orijen Tundra Goat, Venison, Mutton, Bison, Arctic
           Char, Rabbit Dry Dog Food
                                                                      2/19/2019         K9 Cuisine         12 oz      $             5.99


900
901




                                                                                                                                         31
                                                            CONFIDENTIAL
       Table 3: ISU VDL Results for Heavy
       Metals                                                                     ISU Set 1                                 ISU Set 2
                                                                  #                                         #
       Dog Food Name                                                   As        Cd       Hg        Pb            As       Cd        Hg      Pb
       Acana Heritage Free-Run Poultry Formula Dry Dog Food       1                                        20
                                                                       160     < 100     < 100     120            260     < 100    < 100     200
       Acana Heritage Freshwater Fish Formula Dry Dog Food        2                                        21
                                                                       1100     100      < 100    < 100           980     < 100    < 100     210
       Acana Heritage Meats Formula Dry Dog Food                  3                                        22
                                                                       360     < 100     < 100     280            340     < 100    < 100     420
       Acana Regionals Appalachian Ranch with Red Meats and       4                                        23
       Freshwater Catfish Dry Dog Food                                 340     < 100     < 100     260            240     < 100    < 100     350
       Acana Regionals Grasslands with Lamb, Trout, and Game      5                                        24
       Bird Dry Dog Food                                               160     < 100     < 100     190            290     < 100    < 100     570
       Acana Regionals Meadowland with Poultry, Freshwater        6                                        25
       Fish and Eggs Dry Dog Food                                      470     < 100     < 100    < 100           570     < 100    < 100     200
       Acana Regionals Wild Atlantic New England Fish and         7                                        26
       Fresh Greens Dry Dog Food                                       2100     190      < 100    < 100          1700      150     < 100     180
       Acana Singles Duck and Pear Formula Dry Dog Food           8                                        27
                                                                       200     < 100     < 100     320            180     < 100    < 100     450
       Acana Singles Lamb and Apple Formula Dry Dog Food          9                                        28
                                                                       250     < 100     < 100     140            290     < 100    < 100     290
       Acana Singles Mackerel and Greens Formula Dry Dog Food     10                                       29
                                                                       1400     190      < 100    < 100          1000      250     < 100     230
       Acana Singles Pork and Squash Formula Dry Dog Food         11                                       30
                                                                       230     < 100     < 100     220            260     < 100    < 100     280
       Orijen Adult Dog Freeze Dried Chicken, Turkey, Wild-       12                                       31
       Caught Fish, Eggs Wet Dog Food                                  880     < 100     < 100     140            780     < 100    < 100     180
       Orijen Grain Free Puppy Chicken, Turkey, Wild-Caught       13                                       32
       Fish, Eggs Dry Dog Food                                         570     < 100     < 100    < 100           840     < 100    < 100     200
       Orijen Original Chicken, Turkey, Wild-Caught Fish, Eggs    14                                       33
       Dry Dog Food                                                    750     < 100     < 100    < 100           660     < 100    < 100     270
       Orijen Regional Red with Angus Beef, Wild Boar, Boer       15                                       34
       Goat, Romney Lamb, Yorkshire Pork and Wild-Caught
       Mackerel Dry Dog Food                                           450     < 100     < 100     340            650     < 100    < 100     380
       Orijen Regional Red Freeze-Dried Angus Beef, Ranch         16                                       35
       Raised Lamb, Wild Boar, Pork, Bison Wet Dog Food                550      130      < 100     280            250     < 100    < 100     640
       Orijen Six Fish with New England Mackerel, Herring,        17                                       36
       Flounder, Redfish, Monkfish and Silver Hake Dry Dog
       Food                                                            1900     180      < 100     180           1900      120     < 100     200
       Orijen Tundra Freeze Dried Venison, Elk, Bison, Quail,     18                                       37
       Steelhead Trout Wet Dog Food                                    460     < 100     < 100     270            460     < 100    < 100     260
       Orijen Tundra Goat, Venison, Mutton, Bison, Arctic Char,   19                                       38
       Rabbit Dry Dog Food                                             1100    < 100    < 100      260            1600 < 100 < 100 280
902                                                                                      Results are reported in parts per billion (ppb) on an as
903                                                                           received basis.
904
905   Heavy Metal Panel (Arsenic, Cadmium, Mercury, Lead) by ICP-MS.
906




                                                                                                                                              32
                                                              CONFIDENTIAL
907   Table 4: Expertox Results for Plasticizers
                                                      #                                          #                        Phthalate
                                                           Bis-2-ethylhexyl-      Phthalate           Bis-2-ethylhexyl-   (Dioctyl)
       Dog Food Name                                       phthalate ug/mg     (Dioctyl) ug/mg        phthalate ug/mg      ug/mg
       Acana Heritage Free-Run Poultry Formula Dry    1                                          20
       Dog Food                                                   61                                         92
       Acana Heritage Freshwater Fish Formula Dry     2                                          21
       Dog Food                                                                      84                                      82
       Acana Heritage Meats Formula Dry Dog Food      3                                          22
                                                                                     82                                      75
       Acana Regionals Appalachian Ranch with Red     4                                          23
       Meats and Freshwater Catfish Dry Dog Food                                     82                                      75
       Acana Regionals Grasslands with Lamb, Trout,   5                                          24
       and Game Bird Dry Dog Food                                                    79                                      66
       Acana Regionals Meadowland with Poultry,       6                                          25
       Freshwater Fish and Eggs Dry Dog Food                      82                                                         65
       Acana Regionals Wild Atlantic New England      7                                          26
       Fish and Fresh Greens Dry Dog Food                                            71                                      69
       Acana Singles Duck and Pear Formula Dry Dog    8                                          27
       Food                                                                          73
       Acana Singles Lamb and Apple Formula Dry       9                                          28
       Dog Food                                                                     103                                      90
       Acana Singles Mackerel and Greens Formula      10                                         29
       Dry Dog Food                                                                  86                                     112
       Acana Singles Pork and Squash Formula Dry      11                                         30
       Dog Food                                                                      65                                     101
       Orijen Adult Dog Freeze Dried Chicken,         12                                         31
       Turkey, Wild-Caught Fish, Eggs Wet Dog Food                                  240                                     215
       Orijen Grain Free Puppy Chicken, Turkey,       13                                         32
       Wild-Caught Fish, Eggs Dry Dog Food                       155                                                         70
       Orijen Original Chicken, Turkey, Wild-Caught   14                                         33
       Fish, Eggs Dry Dog Food                                                      120                                      90
       Orijen Regional Red with Angus Beef, Wild      15                                         34
       Boar, Boer Goat, Romney Lamb, Yorkshire
       Pork and Wild-Caught Mackerel Dry Dog Food                                    69                                      71
       Orijen Regional Red Freeze-Dried Angus Beef,   16                                         35
       Ranch Raised Lamb, Wild Boar, Pork, Bison
       Wet Dog Food                                                                 287                                     198
       Orijen Six Fish with New England Mackerel,     17                                         36
       Herring, Flounder, Redfish, Monkfish and
       Silver Hake Dry Dog Food                                                      85                                     110
       Orijen Tundra Freeze Dried Venison, Elk,       18                                         37
       Bison, Quail, Steelhead Trout Wet Dog Food                                   315                                     222
       Orijen Tundra Goat, Venison, Mutton, Bison,    19                                         38
       Arctic Char, Rabbit Dry Dog Food                                             109                                      54
908
909   Plasticizers by GCMS
910




                                                                                                                                      33
                                                           CONFIDENTIAL
911   Table 5 Results as Alleged by the Complaint
       Dog Food Name                                                                          As       Cd     Hg      Pb      BPA     BPS
       Acana Heritage Free-Run Poultry Formula Dry Dog Food                                   292.9    27.8    3.3    290.2   62.2
       Acana Heritage Freshwater Fish Formula Dry Dog Food                                    977.7    56.2   27.4    486.8   ND
       Acana Heritage Meats Formula Dry Dog Food                                              384.8    24.4    6.4   1731.9   58.3    ND
       Acana Regionals Appalachian Ranch with Red Meats and Freshwater Catfish Dry Dog
       Food                                                                                   358.2    32.5   14.9    336.7   82.9
       Acana Regionals Grasslands with Lamb, Trout, and Game Bird Dry Dog Food                262.8    30.6    9.6     305    ND
       Acana Regionals Meadowland with Poultry, Freshwater Fish and Eggs Dry Dog Food         846.4    37.5    8.7     489    82.7
       Acana Regionals Wild Atlantic New England Fish and Fresh Greens Dry Dog Food          3256.4    113    51.2    249.3   32.5    ND
       Acana Singles Duck and Pear Formula Dry Dog Food                                       532.4    30.9   15.4    537.4   102.7
       Acana Singles Lamb and Apple Formula Dry Dog Food                                      401.2     35     3.2    423.4   73.2    ND
       Acana Singles Mackerel and Greens Formula Dry Dog Food                                1510.7   112.2   29.6    251.1   40.1    ND
       Acana Singles Pork and Squash Formula Dry Dog Food                                     373.7    25.6     4     329.6   57.6    ND
       Orijen Adult Dog Freeze Dried Chicken, Turkey, Wild-Caught Fish, Eggs Wet Dog
       Food                                                                                   23.21    7.74   9.45     7.33   13.41
       Orijen Grain Free Puppy Chicken, Turkey, Wild-Caught Fish, Eggs Dry Dog Food           791.2    87.2   12.2    490.8   32.2    ND
       Orijen Original Chicken, Turkey, Wild-Caught Fish, Eggs Dry Dog Food                   907.6    93.2   10.8    489.8   ND
       Orijen Regional Red with Angus Beef, Wild Boar, Boer Goat, Romney Lamb,
       Yorkshire Pork and Wild-Caught Mackerel Dry Dog Food                                   849.4   123.1   21.4    167.7   43.6    ND
       Orijen Regional Red Freeze-Dried Angus Beef, Ranch Raised Lamb, Wild Boar, Pork,
       Bison Wet Dog Food                                                                    102.66    23.4   19.6    16.85   ND
       Orijen Six Fish with New England Mackerel, Herring, Flounder, Redfish, Monkfish and
       Silver Hake Dry Dog Food                                                              3169.8   200.5   54.9     38.7   39.5    ND
       Orijen Tundra Freeze Dried Venison, Elk, Bison, Quail, Steelhead Trout Wet Dog Food    23.13   27.64   5.35    12.26   6.02    ND
       Orijen Tundra Goat, Venison, Mutton, Bison, Arctic Char, Rabbit Dry Dog Food          1628.5   134.5   43.6    471.8   40.3    ND
912   Results are reported in parts per billion (ppb) on an as received basis.




                                                                                                                                       34
                                                                   CONFIDENTIAL
